McCay, Judge.
The defendant in this case had pleaded the Statute of Limitations ; and the plaintiff, admitting that he was prima facie barred, undertook to show that the knowledge of his right of action had not come to him within the statutory period.
We recognize the rule that the defendant was estopped from denying his deed, so as to defend himself from the plaintiff’s cause of action; he cannot show that he did not say what is in his deed. He is estopped from doing this. He cannot deny that the plaintiff had a cause of action against him. But it seems to us that this is a very different thing to what the Court permitted him to do, to-wit: to show that the plaintiff knew he had a cause of action far sooner than the plaintiff claims. In other words, all he was permitted to do was to show, not that his deed was not true, but that the plaintiff knew that it was not true, and failed to bring his action within the time prescribed by law? and that a legal presumption, therefore, exists that the right of action has, in some way, been satisfied.
It is a frequent occurrence, in jury trials, that evidence is admitted for one purpose only, though it often happens that, if it is to be taken for true, the mind can hardly fail to give it *459weight, through all the issues in a case. But this is a necessity, from the nature of jury trials. The remedy for it is as was done in this case, to instruct the jury that they are to give it no weight, except for the purpose indicated.
The sayings of a person in possession of land, that it is his, are admissible to show adverse possession. So it often happens that the acts of a party and his sayings are admissible, not to establish their truth, but to show that the party thought so.
\Ye do not think the Judge violated any rule of law, in admitting this proof. The jury were informed that they were only to consider it for one purpose, to-wit: as to its bearing on the Statute of Limitations. For any other purpose it was not before the jury. The estoppel was allowed its full effect.
It is admitted in the argument that, if this evidence was properly admitted, the verdict of the jury for the defendant is in accord with the evidence, since they had a right to believe it, and if so, the action was barred.
Judgment affirmed.